           CASE 0:20-cv-02195-NEB-BRT Doc. 37 Filed 10/26/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Council on American-Islamic Relations-            Court File No.: 20-CV-02195(NEB/BRT)
 Minnesota and League of Women Voters
 of Minnesota,                                      DECLARATION OF TERRANCE W.
                                                             MOORE
                    Plaintiff,

 v.

 Atlas Aegis, LLC, Anthony Caudle, John
 Does #1-10,

                    Defendants.


STATE OF MINNESOTA )
                   )ss
COUNTY OF HENNEPIN )

         I, Terrance W. Moore, state and declare:

               1. I am one of the attorneys representing Defendants Atlas Aegis, LLC and

      Anthony Caudle (“Subject Defendants”) in the above-captioned matter. I submit this

      Declaration in support of Defendants Atlas Aegis, LLC and Anthony Caudle’s

      Memorandum of Law in Opposition to Plaintiffs’ Motion for a Temporary Restraining

      Order.

               2. A true and correct copy of the Petition for Order Approving Assurance of

      Discontinuance agreement between Atlas Aegis and the Minnesota Attorney General

      that was filed in Ramsey County District Court, Court File No. 62-CV-20-5078, on

      October 23, 2020 is attached as Exhibit A.




29565-0001 – 4851577v.1 -
           CASE 0:20-cv-02195-NEB-BRT Doc. 37 Filed 10/26/20 Page 2 of 2




             3. A true and correct copy of Minnesota Attorney General Keith Ellison’s Press

    Release dated October 23, 2020 is attached as Exhibit B.

             4. A true and correct copy of a Press Release published by League of Women

    Voters of Minnesota and dated October 24, 2020 is attached as Exhibit C.

        I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge.



                                                  HELLMUTH & JOHNSON

Dated: October 26, 2020                            /s/Terrance W. Moore
                                                  Terrance W. Moore




29565-0001 – 4851577v.1 -
